                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



JACKIE DALE McCONELL,

              Petitioner,                                  Case No. 1:17-CV-592

v.                                                         HON. GORDON J. QUIST

RANDALL HAAS,

              Respondent.
                                   /

                                  ORDER ADOPTING
                            REPORT AND RECOMMENDATION

       The Court has reviewed Magistrate Judge Phillip J. Green’s April 23, 2019, Report and

Recommendation recommending that Petitioner’s petition for writ of habeas corpus be denied and

that the Court deny Petitioner a certificate of appealability. The Report and Recommendation was

duly served on Petitioner on April 24, 2019. No objections have been filed pursuant to 28 U.S.C.

§ 636(b). Therefore the Court will adopt the Report and Recommendation.

       THEREFORE, IT IS HEREBY ORDERED that the April 23, 2019, Report and

Recommendation (ECF No. 10) is approved and adopted as the Opinion of the Court, and

Petitioner’s habeas petition (ECF No. 1) is DENIED.

       IT IS FURTHER ORDERED that a certificate of appealability is DENIED.

       A separate judgment will enter.

       This case is concluded.


Dated: May 16, 2019                                      /s/ Gordon J. Quist
                                                        GORDON J. QUIST
                                                   UNITED STATES DISTRICT JUDGE
